Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 1 of 12 PageID #: 78




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


MESCO MANUFACTURING, LLC,                         )
                                                  )
          Plaintiff,                              )
                                                  )
     v.                                           )   Case No. 1:19-cv-04875-JPH-TAB
                                                  )
MOTORISTS MUTUAL INSURANCE                        )
COMPANY,                                          )
                                                  )
          Defendant.                              )

                    VERIFIED MOTION TO SET ASIDE ENTRY OF DEFAULT

          Motorists Mutual Insurance Company (“MMIC”), by counsel, pursuant to Federal Rule

of Civil Procedure 55(c), respectfully moves the court to set aside the entry of default by the

Clerk against MMIC.

                                        I. BACKGROUND

          Mesco Manufacturing, LLC (“Mesco”) filed its Complaint against MMIC on December

10, 2019. (Dkt. 1). In brief, this action arises out of a dispute between Mesco and MMIC

regarding coverage for and the value of hail damage to Mesco’s property. (Dkt. 1, ¶¶ 14-19).

Mesco served MMIC’s registered agent, as published by the Indiana Department of Insurance.

(Dkt. 9; Dkt. 9-1; Dkt 10, ¶¶ 5-6). Counsel for MMIC failed to timely enter an appearance and

file a responsive pleading.

          On January 8, 2020, Mesco filed its Application for Entry of Default pursuant to Federal

Rule of Civil Procedure 55(a). (Dkt. 10). The Clerk filed an Entry of Default against MMIC on

March 31, 2020, “for failure to plead or otherwise defend this action.” (Dkt. 11). Counsel for

MMIC entered their appearances on May 12, 2020. (Dkt. 14, 15). MMIC filed its Motion for



                                                  1
Mtn. to Set Aside (MMIC)                                                           1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 2 of 12 PageID #: 79




Time to File Response and Motion to Set Aside Entry of Default on May 12, 2020. (Dkt. 16).

The Court granted said motion, allowing MMIC to file this Motion to Set Aside Entry of Default

on or before June 22, 2020. 1 (Dkt. 18). Final judgment has not yet been entered in this case.

                                         II. LEGAL STANDARD

          Federal Rule of Civil Procedure 55(c) states, “The court may set aside an entry of default

for good cause . . . .” The United States Court of Appeals for the Seventh Circuit has held that a

party seeking to vacate an entry of default prior to the entry of final judgment must show: “(1)

good cause for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.” Cracco v. Vitran Exp., Inc., 559 F.3d 625, 630–31 (7th Cir. 2009) (citations

omitted). While courts do apply the same test for motions seeking relief from default judgment

under both FRCP 55(c) and FRCP 60(b), the test “is more liberally applied in the Rule 55(c)

context.” Id. (quoting U.S. v. Di Mucci, 879 F.2d 1488, 1495 (7th Cir. 1989)). Previous cases

within the Seventh Circuit “articulate a policy of favoring trial on the merits over default”. Id.

(citations omitted) (emphasis added).

                                             III. ARGUMENT

          The Court should use its discretion and set aside the entry of default against MMIC. For

the following reasons, there is good cause for default, MMC took quick action to correct it, and

MMIC has a meritorious defense to the complaint.

          A. Factual Background

          On August 27, 2018, a hailstorm occurred that is alleged to have caused damage to the

roof and some associated structures at Mesco’s facility located at 900 East Randall Street,



1
 The Court granted MMIC 30 days from the entry of its Order to file any motion to set aside entry of default. (See
Dkt. 18.) 30 days from May 21, 2020 is Saturday, June 20, 2020, making the filing deadline Monday, June 22, 2020.
See Fed. R. Civ. P. 6(a).

                                                        2
Mtn. to Set Aside (MMIC)                                                                      1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 3 of 12 PageID #: 80




Greensburg, Indiana. A disagreement arose between Mesco and MMIC as to the causation and

extent of the damage caused by the hailstorm and the amount of the property loss alleged to have

been caused by the hailstorm. On February 21, 2019, Mesco submitted a demand for appraisal

under the terms of the MMIC policy. As per the policy, each party selected an appraiser. Those

appraisers could not agree on the amount of the loss. An umpire was selected, and, on

September 25, 2019, the umpire issued his decision.

          In July 2019, MMIC retained EFI Global, an independent engineering firm to review the

loss, inspect the premises and issue an independent report of its engineering examination. The

scope of the project assigned to the engineer was to “determine whether any of the roofs of the

subject property were damaged by hail.”

          EFI Global conducted its inspection on July 18, 2019.

          Based on its investigation of the loss, the results of the engineering examination and the

findings of its independent appraiser, MMIC determined that the amount of loss suffered by

Mesco as a result of the hailstorm was in the total amount of $273,102.96. Checks totaling

$270,602.96 were issued by MMIC to Mesco (after application of a $2,500.00 deductible) in

payment of the loss.

          Mesco filed the instant suit.

          B. Good Cause for Default

          First, MMIC contends it has “good cause” for default. The entry of default for failure of

MMIC to respond to Mesco’s Complaint lays entirely with its counsel. MMIC’s registered agent

received a copy of the Summons and Complaint and submitted them to the claims department.

An MMIC litigation specialist was assigned to the case and contacted counsel on December 23,

2019 to retain counsel to defend MMIC in the pending lawsuit. MMIC’s litigation specialist



                                                   3
Mtn. to Set Aside (MMIC)                                                            1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 4 of 12 PageID #: 81




even provided counsel with MMIC’s initial evaluation of the case and requested counsel’s initial

evaluation as well.

          However, counsel, through excusable neglect, failed to properly monitor and attend to the

file and the entry of default ensued. Based on a review of events, the file was opened in

counsel’s office as per usual procedures but never attended to subsequently. Standard

procedures are in place and staff are directed to follow these procedures to assure that new

matters are properly calendared and identified for the filing of timely responses. These

procedures were not followed in this instance. This led to counsel’s failure to file his appearance

and failure to file a responsive pleading. Further, because an appearance was never entered,

counsel never received e-notice of the various filings in this case, including the Notice of Service

(Dkt. 9), and even Mesco’s Application for Entry of Default. (Dkt. 10). Counsel could have and

would have been able to remedy the failure to file a responsive pleading earlier, and before entry

of default, but-for the failure at the onset of this matter. Again, this was not a failure of MMIC

itself, but of its counsel.

          In Cracco, supra, the Seventh Circuit held in relevant part that the defendant showed

“good cause”, because “it did not willfully ignore the pending litigation, but, rather, failed to

respond to the summons and complaint through inadvertence.” 559 F.3d at 631. Specifically,

the Cracco Court wrote, “Although [defendant] should have taken measures to ensure that

service of process on its registered agent was forwarded to the appropriate employee, there is no

evidence that it acted willfully when it failed to respond to [plaintiff’s] complaint.” Id.

Likewise, in this case, MMIC did not act willfully in failing to respond. MMIC received the

Summons and Complaint, assigned a litigation specialist to the claim, and referred the case to

counsel. Further, even MMIC’s counsel did not act willfully in failing to respond. Counsel



                                                  4
Mtn. to Set Aside (MMIC)                                                            1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 5 of 12 PageID #: 82




relied on standardized procedures for diarizing and calendaring functions within his office that

were not observed and counsel simply was unaware of any pending issues in the case. This

certainly does not excuse the failure of counsel to be vigilant regarding matters assigned to the

firm for defense. However, as with most standardized procedures, regular application and

success of those procedures breeds a level of familiarity and trust in their application that

sometimes results in failures as occurred here. Overall, the failure to respond was truly

inadvertent and the product of neglect rather than intent or willful conduct.

          Default was entered against MMIC as a result of the neglectful actions of its counsel,

which MMIC asserts is “good cause” necessary to set aside the entry of default prior to entry of

final judgment.

          C. Quick Action to Correct Entry of Default

          Second, once MMIC learned of the entry of default, it took quick action to correct the

entry of default. Importantly, MMIC itself had no independent notice of the entry of default. T

he Clerk entered default against MMIC on March 31, 2020. (See Dkt. 10). The Entry of Default

was to be distributed to MMIC via mail. Id. However, the letter was returned to the Clerk as

“NOT DELIVERABLE AS ADDRESSED” and “UNABLE TO FORWARD”. (Dkt. 13). Thus,

MMIC never received notice of the entry of default. 2

          With the advent of the COVID-19 pandemic, counsel and his staff were relegated to

remote work operations beginning March 16, 2020 which made regular and in-depth

communications difficult. In-office operations were not resumed until May 11, 2020. At the

first staff meeting on May 11, 2020, it was noted that the MMIC litigation specialist had sent an

email on May 8, 2020 requesting a status report on the file. Counsel’s assistant, at the time, then


2
 Additionally, except for the Summons and Complaint, Mesco did not serve any subsequent pleadings on MMIC,
which was allowable per F.R.C.P. 5(a)(2).

                                                     5
Mtn. to Set Aside (MMIC)                                                                 1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 6 of 12 PageID #: 83




reported that her review of the file had indicated that the default entry had been made. It was not

until May 11, 2020 when counsel first learned of the default entry.

          Counsel immediately notified the MMIC litigation specialist. MMIC and counsel agreed

that counsel was to immediately file his Notice of Appearance (Dkt. 14) and a Motion for Time to

File Response and to File Motion to Set Aside Entry of Default (Dkt. 16).

          Once MMIC and its counsel learned in May 2020 of the entry of default, they took quick

action to correct the entry of default. Thus, the Court should use its discretion to set aside the

entry of default prior to entry of final judgment.

          D. Meritorious Defense to the Complaint

          Third, MMIC contends that it has meritorious defenses to the Complaint. Such defenses

include the fact that MMIC did perform its obligations in the insurance contract, as well as

exercise good faith in dealing with Mesco’s property damage claim.

          1. Breach of contract defense

          MMIC asserts that it did perform its obligations in the insurance contract. One portion of

the insurance contract between Mesco and MMIC, cited by Mesco in its Complaint, reads as

follows:




                                                     6
Mtn. to Set Aside (MMIC)                                                            1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 7 of 12 PageID #: 84




          Mesco, in fact, cited to this provision in its Complaint. (Dkt. 1, at ¶ 21). The

critical sentence in this insurance provision, for purposes of the pending litigation, is the

last sentence which reads: “If there is an appraisal, we will still retain our right to deny

the claim.”

          The plain language of the insurance contract indicates that MMIC had the right to deny

Mesco’s claim, even though there was an appraisal and umpire’s award. MMIC exercised this

right, in part, when it denied parts of Mesco’s claim.

          An identical insurance policy provision has been the subject of two decisions in this

Court. The first is Philadelphia Indem. Ins. Co. v. WE Pebble Point, 44 F. Supp. 3d 813, 2014

WL 4390944 (S.D. Ind. 2014) decided by Judge Sarah Evans Barker. In a subsequent decision

by Judge Tonya Walton Pratt, in which she relied heavily on the Philadelphia Indem. Ins. Co.

decision, Judge Pratt addressed an insured’s argument that the policy provision above lacked

mutuality and, therefore, the result of an umpire’s adverse decision was not binding on the

insured. Judge Pratt wrote:

          “[the insured’s] argument misses the nuance of the appraisal provision, which
          binds both parties to the ‘amount of loss’ but does not require the insurer to pay
          out a claim for that amount if it has some other grounds, such as causation, to
          deny the claim. This Court has recognized the validity of similar appraisal
          provisions finding the policy in question makes clear that ‘the results of an
          appraisal do not necessarily constitute the last word; appraisers' competence is
          limited to assessing the amount of loss, and not to interpreting other provisions of
          the policy.’ Philadelphia Indem. Ins. Co. v. WE Pebble Point, 44 F.Supp.3d 813,
          821 (S.D. Ind. September 3, 2014). Clauses worded this way allow parties to
          undertake appraisal even where issues of causation remain that may ultimately
          result in denial of a claim for any amount. Shifrin v. Liberty Mut. Ins., 991
          F.Supp.2d 1022, 1038 (S.D. Ind. January 9, 2014). Similar to the appraisal
          provisions discussed in Pebble Point and Shifrin, the appraisal provision here
          binds the parties to an “amount of loss” but does not prohibit them from
          contesting a claim based on other provisions of the policy.”



                                                   7
Mtn. to Set Aside (MMIC)                                                             1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 8 of 12 PageID #: 85




          Villas at Winding Ridge v. State Farm Fire & Cas. Ins. Co., 2019 WL 1434220, at
          *7 (S.D. Ind. Mar. 29, 2019), aff'd sub nom. Villas at Winding Ridge v. State
          Farm Fire & Cas. Co., 942 F.3d 824, 2019 WL 5853547 (7th Cir. 2019).


          In evaluating Mesco’s claim, MMIC retained EFI Global, an engineering firm, to survey

and evaluate the extent of the hail damage to Mesco’s property. The engineer inspected the

Mesco buildings and property on July 18, 2019. Following that inspection, the engineer issued

his report in which he opined that only certain portions of the roofs at Mesco were damaged

cosmetically from the hail, but other roof coverings did not exhibit hail damage. The complete

“Conclusions” section of the engineer’s report is excerpted below:




Excerpt from EFI Global Engineering Report authored by Edwin N. Barron III, PE dated August
13, 2019, page 6.


          MMIC paid out an additional $265,296.21, but denied the remainder of the claim, taking

issue with the causation, extent and nature of the damage suffered by Mesco as a result of the

hailstorm.

          As the portion of the policy cited above indicates, even if there is an appraisal and an

umpire’s award, as there was in this case, MMIC retained the right to deny the claim. This right

was exercised, in part, based upon what MMIC’s interpretations of what was covered under the

policy, as well as the engineer’s report indicating the actual extent of property damage as a result


                                                    8
Mtn. to Set Aside (MMIC)                                                             1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 9 of 12 PageID #: 86




of hail. Despite what Mesco contends, MMIC did not fail to perform on the Mesco-MMIC

insurance contract, and in fact simply exercised one of its rights in said contract. The insurance

policy does not cover loss or damage resulting from “wear and tear”, “rust, corrosion, fungus,

decay, deterioration,” “settling, cracking, shrinking or expansion,” or “mechanical breakdown.”

This exercise of a contractual right to dispute coverage under an insurance policy does not

amount to breach of contract, and thus MMIC has a meritorious defense to this claim.

          2. Bad faith defense

          Further, MMIC contends it has a meritorious defense on the bad faith claim stated in the

Complaint. As previously outlined, MMIC retained an engineer to survey the property damage.

MMIC based its decision to issue part-payment for the claim and a partial denial of the claim on

the engineer’s conclusions in his report as to the extent of the hail damage.

          Regarding the nature of a bad faith claim against an insurer, the Indiana Supreme Court

has held:

          The obligation of good faith and fair dealing with respect to the discharge of the
          insurer’s contractual obligation includes the obligation to refrain from (1) making
          an unfounded refusal to pay policy proceeds; (2) causing an unfounded delay in
          making payment; (3) deceiving the insured; and (4) exercising any unfair advantage
          to pressure an insured into a settlement of his claim.

Erie Ins. Co. v. Hickman by Smith, 622 N.E.2d 515, 519 (Ind. 1993). Further, “[t]o prove bad

faith, the plaintiff must establish, with clear and convincing evidence, that the insurer had

knowledge that there was no legitimate basis for denying liability.” Freidline v. Shelby Ins. Co.,

774 N.E.2d 37, 40 (Ind. 2002). “Indiana law has long recognized a legal duty, implied in all

insurance contracts, for the insurer to deal in good faith with its insured. In recognizing a cause

of action in tort for a breach of that duty, we have also noted that a cause of action will not arise

every time an insurance claim is denied. For example, a good faith dispute about whether the



                                                  9
Mtn. to Set Aside (MMIC)                                                            1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 10 of 12 PageID #: 87




 insured has a valid claim will not supply the grounds for recovery in tort for the breach of the

 obligation to exercise good faith.” Id. (Internal citations omitted).

           As the Indiana Supreme Court later commented, “There is little question that it is difficult

 for the insured plaintiff to prove bad faith. It is a fact-intensive inquiry providing little certainty

 as to a plaintiff’s probability of success.” Inman v. State Farm Mut. Auto. Ins. Co., 981 N.E.2d

 1202, 1207 (Ind. 2012).

           Thus, in the present case, Mesco must prove, with clear and convincing evidence, that

 MMIC “had knowledge that there was no legitimate basis for denying liability”. See Friedline,

 774 N.E.2d at 40. MMIC would contend that it, in fact, has a legitimate basis for denying the

 Mesco’s claim in part. Further, applying the factors from Erie Ins. Co., supra, there is no

 indication that Mesco will be successful on its bad faith claim. First, the retention of an engineer

 indicates that MMIC’s partial denial of the property damage claim was not an “unfounded”

 refusal to pay the entire amount claimed or that the decision lacked a legitimate basis but was

 actually based upon a solid foundation of an expert’s opinion and report. Further, any delay in

 payment was immediately remedied with the payment of $265,296.21 following the issuance of

 the engineer’s report. Lastly, MMIC denies that it deceived Mesco or unduly delayed in paying

 the claim. In fact, Mesco was timely paid on the claim once MMIC had completed its

 investigation of the loss. Based on the facts of the case, MMIC disagreed with the conclusions

 drawn by Mesco’s appraiser and the umpire as to the extent of claimed damage that was, in fact,

 caused by hail as opposed to other causes. As long as the dispute has a rational basis, MMIC is

 allowed to hold its position. Thus, MMIC has a legitimate defense to Mesco’s bad faith claim, as

 well as the balance of Mesco’s claims.




                                                    10
 Mtn. to Set Aside (MMIC)                                                               1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 11 of 12 PageID #: 88




           For these reasons, MMIC has meritorious defenses on the claims brought by Mesco.

 Accordingly, the Court should use its discretion to set aside the entry of default prior to entry of

 final judgment.

                                          IV. CONCLUSION

           MMIC, as the party seeking to vacate an entry of default prior to the entry of final

 judgment, must show: “(1) good cause for the default; (2) quick action to correct it; and (3) a

 meritorious defense to the complaint.” Cracco, 559 F.3d at 630–31. In this matter, (1) MMIC

 has “good cause” for the default because its counsel “inadvertently” failed to appear and file a

 responsive pleading, which led to entry of default; (2) MMIC took quick action to remedy the

 entry of default once it had notice of the entry of default; and (3) MMIC has several viable

 meritorious defenses in this case. For these reasons, in support of this Circuit’s policy of

 “favoring trial on the merits over default”, id. at 631, this Court should exercise its broad

 discretion and set aside the Clerk’s entry of default against MMIC.

           WHEREFORE, MMIC prays that the Court set aside the Clerk’s entry of default, grant

 MMIC leave to belatedly file its Answer, and for all other relief just and proper in the premises.

                                             VERIFICATION

           I AFFIRM UNDER THE PENALTIES FOR PERJURY THAT THE FORGOING

 STATEMENTS ARE TRUE AND ACCURATE TO THE BEST OF MY BELIEF.


                                                 Respectfully submitted:

                                                 ROCAP LAW FIRM LLC

                                                  /s/ Richard A. Rocap
                                                 Richard A. Rocap, #6333-49
                                                 Attorney for Motorists Mutual Insurance Company




                                                   11
 Mtn. to Set Aside (MMIC)                                                            1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 19 Filed 06/19/20 Page 12 of 12 PageID #: 89




 ROCAP LAW FIRM LLC
 10293 North Meridian Street
 Suite 175
 Indianapolis, Indiana 46290-1130
 (317) 846-0700
 rar@rocap-law.com


                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on June 19, 2020, a true and correct copy of the above

 and foregoing was filed electronically through the Court’s CM/ECF system. Service of this filing

 will be made on all ECF-Registered counsel by operation of the Court’s electronic filing system.

 Parties may access the filing through the Court’s system.


                                                  /s/ Richard A. Rocap
                                                 Richard A. Rocap, #6333-49
                                                 Attorney for Motorists Mutual Insurance Company


 ROCAP LAW FIRM LLC
 10293 North Meridian Street, Suite 175
 Indianapolis, IN 46290-1130
 (317) 846-0700
 rar@rocap-law.com




                                                   12
 Mtn. to Set Aside (MMIC)                                                            1:19-cv-04875-JPH-TAB
